Title: Agreement with James Hemings, 15 September 1793
From: Jefferson, Thomas
To: 


Having been at great expence in having James Hemings taught the art of cookery, desiring to befriend him, and to require from him as little in return as possible, I do hereby promise and declare, that if the said James shall go with me to Monticello in the course of the ensuing winter, when I go to reside there myself, and shall there continue until he 
 
shall have taught such person as I shall place under him for that purpose to be a good cook, this previous condition being performed, he shall be thereupon made free, and I will thereupon execute all proper instruments to make him free. Given under my hand and seal in the county of Philadelphia and state of Pennsylvania this 15th. day of September one thousand seven hundred and ninety three.

Th: Jefferson


Witness
Adrien Petit

